Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-8 and 11-17 are pending. Claims 2 and 9-10 are cancelled. Claims 1, 3-8, and 11-12 are amended. Claims 13-17 are new. 
Response to Arguments
Applicant’s arguments, filed 03/28/2022, with respect to objection of claim 2 and 3 have been considered and are persuasive. Claim 2 has been cancelled. Claim 3 has been amended to clarify the claim language.
Applicant’s arguments, filed 03/28/2022, with respect to the 112f interpretation has been considered and is persuasive. Examiner is no longer interpreting the claims under 112f.
Applicant’s arguments, filed 03/28/2022, with respect to the 112b rejection has been considered and is persuasive. Applicant has amended claims 4-5 and 8 to remove the ambiguous language and cancelled claims 9-10.
Applicant’s arguments with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on pages 8-9 that the independent claims do not recite abstract ideas because they are clearly not activities performed by humans, but rather by a processor of the fee setting device. 
Examiner respectfully disagrees. The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as setting a payment amount to use a vehicle based on information of a previously owned vehicle. Furthermore, claim 11 recites no additional elements and is directed to a method and describes steps that can be performed by a human.
Applicant argues, on page 9, that that the inventions of the independent claims recite additional elements which focus on addressing problems arising in context of an EV car sharing and that they describe new and novel techniques for encouraging user to utilize EV car sharing which itself is a technical solution in that it facilitates adoption of alternative vehicle drive technology. The proposed technique has no other application in other technical fields, and as such, enhances the useability and adoption of EV vehicles, which are special purpose machines.
Examiner respectfully disagrees. The additional elements are recited at a high level of generality and are considered “apply it”. They amount to no more than mere instructions to apply the exception using generic computer components. it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the alleged improvement is to EV car sharing which is considered a sales activity and not an improvement to an actual EV or technology.
Applicant argues, on pages 9-10, that in particular, these additional elements limit the conventional practice of shared vehicle management by reciting a fee setting unit using the information including a cost paid to purchase fuel for the owned vehicle. These features integrate aspects of the vehicle battery system as well as controller of the vehicle to facilitate EV car sharing. Therefore, these features transform any abstract idea in the claim into something significantly more than the abstract idea.
Examiner respectfully disagrees. As discussed with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, as mentioned above, claim 11 does not recite any additional elements.
Applicant’s arguments with respect to the 103 rejection have been considered but are moot in light of the updated rejection.
Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5, 8, and 16 contain allowable subject matter and are not rejected under 35 USC 103. However, they are still rejected under 35 USC 101.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1 and 12 recite ‘... an outport for transmitting signals’. This seems to a drafting errors as the specification recites an ‘output port’ on page 10. Appropriate correction is required. For the purpose of examination, examiner will interpret this as ‘output’.
Claims 15-17 are objected to because of the following informalities:
Claims 15-17 recite ‘... when electric vehicle shifts’. This should recite ‘...when the electric vehicle shifts’. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-8, 11-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 and 12 are directed to a system with multiple components, and therefore is a machine.
Claim 11 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
... to set for a user a utilization fee for sharing an electric vehicle, comprising: 
...; and 
... store information about a vehicle previously owned by the user;
... to set the utilization fee using the information, 
and wherein the information includes a cost paid to purchase fuel for the previously owned vehicle within a determined period of time in a past two years.  

The limitations of Claim 11 recites:
A method for setting for a user a utilization fee for sharing an electric vehicle, comprising: 
storing information about a vehicle previously owned by the user; and 
setting the utilization fee using the information, 
wherein the information includes a cost paid to purchase fuel for the previously owned vehicle within a determined period of time in a past two years.  

The limitations of Claim 12 recites:
A fee setting system comprising: 
... to set a utilization fee for sharing an electric vehicle, ...
...
store information about a vehicle previously owned by a user; and 
set the utilization fee using the information, 
wherein the information includes a cost paid to purchase fuel for the previously owned vehicle within a determined period of time in a past two years.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as setting a payment amount to use a vehicle based on information of a previously owned vehicle. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements (claim 11 recites no additional elements):
Claim 1
Fee setting device
a fee setting controller having a processor for executing programs stored in memory, an input port for receiving signals, and an output port for transmitting signals
storage device
Claim 12
fee setting device including a communication device, a storage device, and a controller, the controller having a processor for executing programs stored in memory, an input port, and an output port
the fee setting device being configured to: 
receive and transmit signals via the input and output ports; 

These additional elements are recited at a high-level of generality (i.e. as generic computer components
performing generic computer functions) such that they do no more than generally link the use of a
judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (h) Field
of Use and Technological Environment). Accordingly, the additional elements, when viewed individually
and in combination (see specification as published, par. 0046 and Fig. 1), do not integrate the abstract
idea into a practical application because they do not impose any meaningful limits on practicing the
abstract idea. Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, generally link the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of the judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 3-8 and 13-14 and 16 further recite the same abstract ideas recited in Claims 1, 11 and 12 respectively. The following limitations further limit the abstract idea as explained above:
Claim 3: ...according to claim 1, wherein when the cost paid to purchase fuel is equal to or greater than a predetermined amount, ... to set a utilization fee lower than when the cost paid to purchase fuel is less than the predetermined amount.  
Claim 4: ... according to claim 1, wherein 
the utilization fee includes a fixed-fee portion in which a fee per unit period of time is fixed, and a metered-fee portion in which a fee varies with an amount of power used by the user, and 
... to set the fixed-fee portion alone as the utilization fee for the unit period of time when the fixed-fee portion is an amount larger than the metered-fee portion.
Claim 5: ... according to claim 1, wherein the utilization fee includes a fixed-fee portion in which a fee per unit period of time is fixed, and a metered-fee portion in which a fee varies with an amount of power used by the user, and 
... to use an average amount of metered fee portions of a plurality of unit periods of time of a predetermined period of time defined by the plurality of unit periods of time, to set the fixed-fee portion per unit period of time for a subsequent predetermined period of time.  
Claim 6: ... according to claim 1, wherein the information includes trade-in price information indicating information about a trade-in price of the previously owned vehicle.  
Claim 7: ... according to claim 6, wherein 
the trade-in price information includes information of whether a trade-in price is set, and 
when the trade-in price is set, ... to set a utilization fee lower than when no trade-in price is set.  
Claim 8: ... according to claim 6, wherein 
the trade-in price information includes information of whether a trade-in price is set, 
the utilization fee includes a fixed-fee portion in which a fee per unit period of time is fixed, and a metered-fee portion in which a fee varies with an amount of power used by the user, and 
when the trade-in price is set, ... to set the fixed-fee portion to be an amount smaller than when no trade-in price is set.
Claim 13: The method according to claim 11, further comprising: setting, when the cost paid to purchase fuel is equal to or greater than a predetermined amount, a utilization fee lower than when the cost paid to purchase fuel is less than the predetermined amount.  
Claim 14: ... according to claim 12, ... to set, when the cost paid to purchase fuel is equal to or greater than a predetermined amount, a utilization fee lower than when the cost paid to purchase fuel is less than the predetermined amount.  
Claim 16: ... according to claim 11, further comprising, when electric vehicle shifts from a READY-OFF state to a READY-ON state, receiving start of utilization information on serving as notification that utilization of the electric vehicle has started and receiving vehicle information serving as information for identifying the electric vehicle.  

As explained above, the claim limitations as drafted, recite a concept that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as such as setting a payment amount to use a vehicle based on information of a previously owned vehicle. 
There are no further additional elements recited in dependent claims (apart from those already recited and analyzed above in the independent claims) that change the character of the limitations. Therefore, the claims are directed to ineligible subject matter

Examiner Note: Dependent Claims 15 and 17 are not rejected 35 USC 101. Claim 16 is not considered eligible because it is dependent on claim 11, which is directed towards a method, and recites conditional language “...when the electric vehicle shifts...”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hardee (US 20180293687A1) and in further view of Moretti (US2013/0218724A1) and in further view of Robinson (US 20100106534A1).

Claim 1: Hardee teaches A fee setting device configured to set for a user a utilization fee for sharing an electric vehicle, (Hardee, Par. 0016) comprising: 
	
	Hardee, in Par. 0016, teaches that the rideshare management server manages the monetary transactions including setting a base amount per vehicle and additional fund based on use of vehicle including direct costs associated with the vehicles (e.g. fuel, maintenance).

a fee setting controller having a processor for executing programs stored in memory, an input port for receiving signals, and an output port for transmitting signals; and (Hardee, Par. 0017 and 0019-0020 Fig. 1-Fig. 2)

Hardee, in Par. 0020 and fig. 2, teaches the computing system including a rideshare management server. Hardee, in Par. 0017 and 0019 and Fig. 1, teaches input I/O connected to controllers and processors/memory.

a storage device configured to store information about a vehicle; (Hardee, Par. 0020 and Fig. 2)

Hardee, in Par. 0020 and Fig. 2, teaches vehicle datastore 216 for storing vehicle data.

wherein the fee setting controller configured to set the utilization fee using the information, (Hardee, Par. 0016)
and wherein the information includes a cost paid to purchase fuel for the vehicle.  (Hardee, Par. 0016)

Hardee, in Par. 0016, teaches that the rideshare management server manages the monetary transactions including setting a base amount per vehicle and additional fund based on use of vehicle including direct costs associated with the vehicles (e.g. fuel, maintenance).

Hardee does not teach but Moretti teaches:

wherein the information includes a cost paid to purchase fuel for the vehicle within a determined period of time in a past two years; (Moretti, Par. 0038)

Moretti, in Par. 0038, teaches that the cost of ownership of a vehicle includes gallons of gas or fuel consumed in a year. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify additional funds based on fuel cost of Hardee to include the cost of fuel per gallon for the year, as taught by Moretti, in order to correctly assess the cost of operation of a vehicle (Moretti, Par. 0002)
While Moretti, in par. 0038, teaches that the cost of ownership includes gallons of gas or fuel consumed in a year, it does not explicitly disclose that the cost to purchase fuels is within a determined period of time in a past two years. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Moretti to calculate a cost of fuel for a period of time of two years because such would have been an obvious variation of the device already disclosed by Moretti. Such modification would not have otherwise affected the invention of Moretti and would have merely represented one of numerous steps that a skilled artisan would have found obvious for the purposes already disclosed by Moretti. Additionally, applicant has not persuasively demonstrated the criticality of the period of time in a past two years set forth by the claimed invention (see specification, Page 8) versus the manner in which Moretti discloses a time period calculating a cost of fuel purchased.
Hardee in view of Moretti does not teach but Robinson teaches 
a vehicle previously owned by the user (Robinson, Par. 0018); 

Robinson, in Par. 0018, teaches that a renter record holds renter data for rental vehicles including vehicle ownership history data (i.e. vehicle previously owned by the user).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the vehicle data of Hardee to include a record regarding vehicle ownership history of a user (i.e. previously owned vehicle), as taught by Robinson, in order to determine if a renter is high risk (higher surcharge) or low risk (lower surcharge) for renting a vehicle (Robinson, Par. 0002-0003) (e.g. if he owns/owned a vehicle or has used other vehicles then he would be lower risk as compared to someone who does not own a vehicle)

Claims 11
Claim 11 is directed to a method. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1, respectively. 

Claims 12
Claim 12 is directed to a system Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1, respectively. 

Claims 3 and 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Hardee (US 20180293687A1) and in view of Moretti (US2013/0218724A1) and in view of Robinson (US 20100106534A1) and in further view of Harlingten (US 20130325694 A1).

Claim 3: Hardee and Moretti and Robinson teach The fee setting device according to claim 1, However they do not teach but Harlingten teaches wherein when the cost paid to purchase fuel is equal to or greater than a predetermined amount, the fee setting controller is configured to set a utilization fee lower than when the cost paid to purchase fuel is less than the predetermined amount.  
 
	Harlingten, in par. 0040, teaches a system of switching from a gas-based energy to clean electric energy. Harlingten teaches that if traditional energy (e.g. cost paid to purchase fuel) is above a cost ratio (e.g.  greater than a predetermined amount), then financing for the switch (e.g. setting utilization fee lower) will be approved. Harlingten, in par. 0017, teaches that this financing method (e.g. discounting a utilization fee) can be used for the adoption of green technology in transportation.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Hardee and Moretti and Robinson include an approval to finance a switch between from gas to electric, as taught by Harlingten, in order to facilitate a switch from gasoline/petrol vehicles to electric based vehicles (Harlingten, Par. 0024).

Claims 13-14
Claims 13 and 14 recite limitations that are parallel in nature as those addressed above for claim 3. Claims 13 and 14 are therefore rejected for the same reasons as set forth above for claim 3. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hardee (US 20180293687A1) and in view of Moretti (US2013/0218724A1) and in view of Robinson (US 20100106534A1) and in further view of Latronico (US11010827B1).

Claim 6: Hardee and Moretti and Robinson teach The fee setting device according to claim 1, they do not teach but Latronico teaches: wherein the information includes trade-in price information indicating information about a trade-in price of the previously owned vehicle.  
	
	Latronico, in Fig. 3 and Col. 14 Lines 60-67, teaches that the system includes information about a user’s owned vehicle including trade in value as a price.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the stored information regarding a previously owned vehicle of Hardee and Moretti and Robinson to include a trade in price of an owned vehicle, as taught by Latronico, in order to allow a user to come up with a projected budget if they replace their current vehicle with another vehicle (Latronico, in Col. 15 Lines 25-33).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hardee (US 20180293687A1) and in view of Moretti (US2013/0218724A1) and in view of Robinson (US 20100106534A1) and in view of Latronico (US11010827B1) and in further view of Chandra (US 2003/0172016 A1).

Claim 7: Hardee and Moretti and Robinson and Latronico teach The fee setting device according to claim 6, While Latronico teaches a user interface in which a user can compare a projected budget for replacing their current vehicle, it does not explicitly teach but Chandra teaches: wherein 
the trade-in price information includes information of whether a trade-in price is set, and 
when the trade-in price is set, the fee setting unit is configured to set a 5utilization fee of an amount smaller than when no trade-in price is set.  

Chandra, in Par. 0025, teaches that a user may be facing a higher payment when they are ready to lease a new vehicle and may experience sticker shock as they re-lease. However, the customer will be pleased if they can trade in their vehicle for a new vehicle with payments that will be same or lower. Chandra, in par. 0029 teaches that in one technique of the method described in par. 0025, the trade in can be applied as a monthly rebate (e.g. $30 off per month) (see also claims 1 and 11 where the rebate is dependent on the trade-in).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Hardee and Moretti and Robinson to set a lower utilization fee when there is a trade in price set, as taught by Chandra, in order avoid the residual loss problem by promoting the trade in of vehicles (Chandra, Par. 0011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        


/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628